Citation Nr: 0309549	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
compensation benefits payable for the veteran's spouse was 
properly created.  

2.  Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits payable 
for the veteran's spouse.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1951 to March 
1953.  In November 1997, the Nashville, Tennessee, Regional 
Office (RO) proposed to reduce the veteran's Department of 
Veterans Affairs (VA) compensation benefits payable for his 
spouse as of May 1, 1963 based upon his failure to inform the 
VA of his divorce from his first spouse, V-, and his 
subsequent marriage to his second spouse, L-.  In a December 
1998 administrative decision, the RO determined that the 
creation of an overpayment of VA compensation benefits 
payable for the veteran's spouse in the amount of $5,727.00 
during the period between July 23, 1991 and January 31, 1998 
was solely due to VA administrative error.  In December 1998, 
the RO retroactively adjusted the VA compensation benefits 
payable for the veteran's spouse during the period between 
April 1, 1970 and January 1, 1991.  In January 1999, the RO 
informed the veteran in writing of the overpayment of VA 
compensation benefits payable for his spouse in the amount of 
$9,036.79 and both his appellate and waiver rights.  In 
February 1999, the veteran submitted a notice of disagreement 
with the creation of the debt and requested a waiver of the 
overpayment in the calculated amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA compensation 
benefits payable for the veteran's spouse in the amount of 
$9,036.79.  In December 2000, the Board remanded the 
veteran's appeal to the RO for further action including 
adjudication of whether the overpayment of VA compensation 
benefits payable for the veteran's spouse was properly 
created.  

In May 2001, the RO determined that the overpayment of VA 
compensation benefits payable for the veteran's spouse in the 
amount of $9,036.79 had not been properly created to the 
extent that Virginia, should not have been removed as the 
veteran's spouse prior to January 1, 1971.  In June 2002, the 
Board remanded the veteran's appeal to the RO for additional 
action which included preparing a complete paid and due audit 
for the entire period of the alleged overpayment and 
providing the veteran and his accredited representative with 
a copy of the audit and a full explanation of the 
calculations relied upon to determine the amount and period 
of the overpayment.  The veteran has been represented 
throughout this appeal by Tennessee Department of Veterans' 
Affairs.  


REMAND

In its June 2002 Remand instructions, the Board directed the 
RO to prepare a complete paid and due audit for the entire 
period of the alleged overpayment and then provide the 
veteran and his accredited representative with a copy of the 
audit and a full explanation of the calculations relied upon 
to determine the amount and period of the overpayment.  While 
the requested audited has been completed, it was not provided 
to the veteran and his accredited representative.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the RO's compliance with the Board's remand instructions 
is neither optional nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).  Accordingly, this case is REMANDED for 
the following action: 

The RO should provide the veteran and his 
accredited representative with a copy of 
the audit prepared in response to the 
Board's June 2002 Remand and a full 
explanation of the calculations relied 
upon to determine the amount and period 
of the overpayment.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


